Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15th, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 7, 8, 10, 13, 19 – 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DeClerq (NPL – DeClerq, “Process for Extracting Sugars from Cocoa Pulp).
Regarding claims 1 and 10, DeClerq teaches a composition comprising pulp obtained by the process of treating a pulp from cocoa pods (which are commonly known to come from a plant in the theobroma genus) [pg 2, lines 12 – 13].  The polysaccharide content is reduced relative to a level in the pulp [pg 2, lines 29 – 34; pg 6, lines 18 – 20] as well as the pH of the pulp neutralized [pg 3, lines 1 – 2].  The digested pulp is then dried [pg 6, lines 23 – 24].  
Cocoa pulp is typically 80 – 90 wt% water and 10 – 15 wt% sugar [pg 2, 12 – 14].  When the water is dried away, the remainder of the pulp is 10 – 20 wt%.  The sugar would then be 50 – 100 wt% of the dried pulp. (10% sugar / 20% pulp) to (10% sugar/10% pulp)
The sugars in the sugar composition of the processed pulp are primarily glucose and fructose.   Glucose and Fructose make up at least 80 wt% of the dried pulp [pg 4, lines 1 – 3].  Because the dried pulp is 50 – 100 wt% sugar and the sugars in the dried pulp are at least 80 wt% glucose and fructose, the pulp must be 40 – 80 wt% glucose and fructose.  This overlaps with the range of less than 90 wt% in the claims and is obvious.
Regarding claims 2 – 4, DeClerq teaches treating the cocoa pulp with pectinase-type enzymes to reduce the polysaccharide content relative to a level in the pulp.  Multiple pectinase-type enzymes can be used including pectolyase, pectozyme, polygalacturonase, and combinations thereof [pg 2, lines 29 – 34].  This reduces the level of pectin in the pulp. 
Regarding claim 7, DeClerq teaches incubating cocoa pulp with pectinases at 50°C for 20 hours [pg 5, lines 4 – 7].
Regarding claim 8, DeClerq teaches using any variety of cocoa pulp [pg 2, line 12].  The pulp is treated so the pH increases to between 3 and 6, such at 3.5 or 4.5 [pg 3, line 1].
Regarding claim 13, DeClerq teaches treating an unfermented cocoa pulp [pg 3, lines 12 – 13] to adjust the pH to between 4.0 and 7.0 to form a neutralized product [pg 3, lines 1 – 2].  The neutralized product is then treated with pectinase-type enzymes to reduce the polysaccharide content to form a thinned product [pg 2, lines 29 – 34; pg 6, lines 18 – 20].  The digested pulp is then dried [pg 6, lines 23 – 24].
It is acknowledged that the order of steps of DeClerq do not coincide with those in claim 13.  However, the courts have found that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)
While the pH ranges of DeClerq and claim 13 are not the same, the courts have found, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Cocoa pulp is typically 80 – 90 wt% water and 10 – 15 wt% sugar [pg 2, 12 – 14].  When the water is dried away, the remainder of the pulp is 10 – 20 wt%.  The sugar would then me 50 – 100 wt% of the dried pulp. (10% sugar / 20% pulp) to (10% sugar/10% pulp)
The sugars in the processed pulp are primarily glucose and fructose which make up at least 80 wt% based on the total dry weight of the sugars [pg 4, lines 1 – 3].  This overlaps with the range of less than 90 wt% in the claims and is obvious.
Regarding claim 19, DeClerq teaches enzymatic treatment of cocoa pulp at 50°C [pg 5, lines 4 – 7].  This thins the pulp, changing the viscosity and making it easier to process [pg 2, lines 23 – 34].  DeClerq teaches that the incubation period, the time before reaching the desired viscosity, is dependent on the nature of the enzyme, the type and quantity of the pulp, the temperature, and other parameters [pg 3, lines 3 – 5].   It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to adjust the incubation time to get the desired viscosity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 20 and 24, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  The pulp of claims 20 and 22 is the same as the pulp of claim 13.  Therefore, if the pulp of claim 20 has reduced viscosity of 80 – 98 wt% and the pulp of claim 24 can be in a powder form with mean particle size of 20 - 800µm, then so must the pulp of claim 13.
Regarding claim 21, DeClerq teaches using 0.72 wt% enzyme [pg 6, lines 19 – 20].
Regarding claim 22, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  The pulp of claim 22 is the same as the pulp of claim 1.  Therefore, if the pulp of claim 22 has dietary fiber between 5.0 – 30.0 wt%, then so must the pulp of claim 1.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DeClerq as applied to claim 2 above, and further in view of Marcedo (NPL – Marcedo, “Influence of pectinolytic and cellulotyc enzyme complexes on cashew bagasse maceration in order to obtain carotenoids”).
Regarding claims 5 and 6, DeClerq teaches the isolation of sugars from cocoa pulp but not the use of cellulase.  Marcedo teaches the use of cellulase with pectinase as a method of hydrolyzing the polysaccharides of cell walls, releasing the cell contents [pg 3689, Col 2, Paragraph 1].  The combination of pectinase and cellulase shows an increased efficiency of extraction [pg 3692, Col 1, Paragraph 3].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to combine the enzymatic mixture of Marcedo with the procedure of DeClerq to increase the efficiency of extraction of compounds from the cocoa pulp.
Regarding claim 25, DeClerq teaches the production of sugars from cocoa pulp with enzymatic reactions with a dextrose and fructose concentration of ≥80 wt% of the total sugar in the dried pulp.  The claimed amount is close to the claimed less than 75 wt%.  It is known that time and temperature affect the creation of enzymatic products.  It would have been obvious for a person having ordinary skill in the art to adjust these parameters to reduce the amount of monosaccharides formed.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DeClerq as applied to claim 1 above, and further in view of Modern (NPL – Modern; “Protection of Foods by Drying”).
Regarding claim 9, DeClerq teaches the production of sugars from cocoa pulp but not the moisture level of food.  Modern teaches the moisture level of freeze dried foods should be held below 2% so as to avoid browning and bitter tastes caused by the Maillard reaction [pg 447, Paragraph 1].  
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to include the water reduction of <2% of Modern with the pulp of DeClerq so as to avoid browning and bitter tastes in freeze dried pulp.
Claims 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over DeClerq, as applied to claims 1, 10, and 13 above, and further in view of Huhn (EP-3114939-A1).
Regarding claim 16, DeClerq teaches the production of sugars from cocoa pulp but does not explicitly state the lack of any cocoa beans followed by treatment of the pulp by pectinase digestion, pH modification, or drying.  Huhn teaches depulping cocoa beans [Figure 1].  Figure 1 shows the separation of cocoa beans and cocoa pulp into two separate groups, pulp and cocoa beans with or without pulp.  This strongly implies that the pulp is without any beans.  The pH of the pulp is then modified by removal of acids such as citric and/or acetic acid [0023].  
Huhn teaches that unfermented cocoa beans add an undesired level of astringency and bitterness to cocoa products [0058].  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the process of DeClerq with the unfermented cocoa bean removal and deacidification of Huhn to prevent unwanted astringency and bitterness in the final product.
Regarding claim 17, DeClerq teaches the production of sugar from cocoa pulp but does not explicitly state the lack of any cocoa beans followed by treatment of the pulp by pectinase digestion, pH modification, or drying.  Huhn teaches depulping cocoa beans [Figure 1].  Figure 1 shows the separation of cocoa beans and cocoa pulp into two separate groups, pulp and cocoa beans with or without pulp.  This strongly implies that the pulp is without any beans.  The pH of the pulp is then modified by removal of acids such as citric and/or acetic acid [0023].  
Huhn teaches that unfermented cocoa beans add an undesired level of astringency and bitterness to cocoa products [0058].  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the process of DeClerq with the unfermented cocoa bean removal and deacidification of Huhn to prevent unwanted astringency and bitterness in the final product.
Regarding claim 18, DeClerq teaches the production of sugar from cocoa pulp but does not explicitly state the lack of any cocoa beans followed by treatment of the pulp by pectinase digestion, pH modification, or drying.  Huhn teaches depulping cocoa beans [Figure 1].  Figure 1 shows the separation of cocoa beans and cocoa pulp into two separate groups, pulp and cocoa beans with or without pulp.  This strongly implies that the pulp is without any beans.  The pH of the pulp is then modified by removal of acids such as citric and/or acetic acid [0023]. 
Huhn teaches that unfermented cocoa beans add an undesired level of astringency and bitterness to cocoa products [0058].  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the process of DeClerq with the unfermented cocoa bean removal and deacidification of Huhn to prevent unwanted astringency and bitterness in the final product.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over DeClerq as applied to claim 13 above, and further in view of Nielsen (US-20160066593-A1).
Regarding claim 23, DeClerq teaches making a chocolate in a conventional manner but does not disclose what the method entails [Example 4].  Nielsen teaches that a traditional process for making chocolate includes mixing dry ingredients such as sugar and cocoa solids, and conching [0007 – 0010], with conching taking place at 25° - 65°C over 1 – 25 hours [0079 – 0080].  Thus, Nielsen clarifies how conching is a part of chocolate processing.  It would have been obvious to use the conching time and temperature of Nielsen as part of the conventional procedure of DeClerq.  While it is noted that the temperature and time ranges of Nielsen are not identical to those of claim 23, the court has determined that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Response to Arguments
Applicant’s arguments, filed November, 23rd, 2021, have been fully considered.
The Declaration, filed on July 15th, 2022, has been fully considered.
Applicant’s remarks, as laid out in the Declaration, regarding the rejection of claims 1 – 10, 13, and 16 – 25 under 35 U.S.C. 103 have been considered but found to be not persuasive.
Applicant argues in the Declaration that the percentage of glucose and fructose used in the rejection of claims 1 and 10 is based on the total composition rather than the sugar composition [pg 4, #9].  Applicant argues that the claims recite 18 – 76.5 wt% glucose and fructose in the sugar composition [(the amount of sugar in dried pulp)(the percentage of glucose and fructose in the sugar)] [pg 4, #10].  The Examiner notes that the 80 wt% taught by DeClerq is for glucose and fructose in the whole composition, as Applicant notes and a more appropriate calculation has been added to the rejection of claims 1 and 10, rendering the argument moot.
Applicant argues that material would be lost during the processing method of DeClerq, materially altering the prior art values, thus making the different ranges and values incomparable [pg 4, #11].  The Examiner points out that DeClerq et al teaches each of the limitations of the instant invention.  The prior art is therefore considered enabling and is taken at face value.  The Examiner does not have to show if any understated considerations need be included.  See MPEP 2121.  Therefore, DeClerq must be accepted as is.
Applicant argues that the dried pulp and sugar composition of DeClerq are the same and does not actually point to dried pulp [pg 5, #12].  The Examiner points to the rejection of claims 1 and 10 where the sugar concentration of the pulp is 50 – 100 wt%.  While it is possible that the dried pulp is all sugar (100 wt%), it is also possible that a large percentage of the pulp is not sugar.  Therefore, the dried pulp and sugar composition cannot be considered to be the same in all instances.
Applicant argues that DeClerq is primarily focused on maximal sugar extraction and that the claimed process is gentler, affording the retention of oligosaccharides and sugars, which affects chocolate flavor [pg 5, # 13 & 14]. The Examiner notes that the claims do not recite oligosaccharide content, nor are there any claims to a chocolate composition that include the dried pulp composition of the instant invention. In addition, DeClerq teaches the use of their invention in chocolate compositions [pg 4, lines 20 - 21].  Therefore, the effect of processing on oligosaccharides is out of scope of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799